Case: 20-60107     Document: 00515819944         Page: 1     Date Filed: 04/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 13, 2021
                                  No. 20-60107                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Imran Haroon Ansari, also known as Alex,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 505 565


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Imran Haroon Ansari, a native and citizen of India, petitions for
   review of an order of the Board of Immigration Appeals (BIA) denying his
   motion to reopen his removal proceedings, declining to sua sponte reopen,
   and dismissing his appeal from the immigration judge’s order denying a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60107     Document: 00515819944           Page: 2   Date Filed: 04/13/2021




                                    No. 20-60107


   motion to reopen. He has also moved for a stay of removal and a stay of the
   proceedings.
          Motions to reopen removal proceedings are “disfavored, and the
   moving party [must] bear[] a heavy burden.” Altamirano-Lopez v. Gonzales,
   435 F.3d 547, 549-50 (5th Cir. 2006) (internal quotation marks and citation
   omitted). We review an immigration court’s denial of a motion to reopen
   removal proceedings “under a highly deferential abuse-of-discretion
   standard.” Lugo-Resendez v. Lynch, 831 F.3d 337, 340 (5th Cir. 2016)
   (internal quotation marks and citation omitted). The BIA “abuses its
   discretion when it issues a decision that is capricious, irrational, utterly
   without foundation in the evidence, based on legally erroneous
   interpretations of statutes or regulations, or based on unexplained departures
   from regulations or established policies.” Id. (internal quotation marks and
   citation omitted).
          Ansari argues that the BIA should have reopened the removal
   proceedings under 8 C.F.R. § 1003.23(b)(4)(i), so that he could pursue relief
   under the Convention Against Torture (CAT) based on his evidence of
   changed circumstances in India. Ansari, however, has failed to show that the
   BIA abused its discretion in determining that he did not make a prima facie
   showing that he was entitled to CAT relief. See 8 C.F.R. § 208.16(c)(2);
   Lugo-Resendez, 831 F.3d at 340; Chen v. Gonzales, 470 F.3d 1131, 1139 (5th
   Cir. 2006). Because Ansari has failed to show that a legal barrier prevented
   the BIA from exercising its sua sponte authority to reopen the removal
   proceedings, we lack jurisdiction to review his alternative argument that the
   BIA erred when it declined to do so. See Qorane v. Barr, 919 F.3d 904, 911-
   12 (5th Cir. 2019); Rodriguez-Saragosa v. Sessions, 904 F.3d 349, 355 (5th
   Cir. 2018).




                                         2
Case: 20-60107      Document: 00515819944            Page: 3    Date Filed: 04/13/2021




                                      No. 20-60107


          Finally, Ansari contends that the immigration courts erred in
   declining to reopen the removal proceedings so that he could file an
   application for cancellation of removal in light of Pereira v. Sessions, 138 S. Ct.
   2105 (2018), and that we should enter a stay of removal and stay of the
   proceedings pending the Supreme Court’s decision in Niz-Chavez v. Barr,
   141 S. Ct. 84, 84 (U.S. June 8, 2020). Because Ansari does not challenge in
   his opening brief the immigration courts’ finding that he failed to submit with
   his motion to reopen an application for cancelation of removal, as required by
   § 1003.23(b)(3), he has abandoned the issue. See Soadjede v. Ashcroft, 324
   F.3d 830, 833 (5th Cir. 2003). Moreover, Ansari’s reliance on the grant of
   certiorari in Niz-Chavez is unavailing. See Yanez-Pena v. Barr, 952 F.3d 239,
   245-46 (5th Cir. 2020), petition for cert. filed (U.S. Apr. 8, 2020) (No. 19-
   1208). We are bound by our precedents unless and until those precedents
   are altered by a decision of the Supreme Court. Wicker v. McCotter, 798 F.2d
   155, 157-58 (5th Cir. 1986); see Thompson v. Dallas City Att’y’s Office, 913 F.3d
   464, 467 (5th Cir. 2019).
          Accordingly, Ansari’s petition for review is DENIED in part and
   DISMISSED in part. His motions for a stay of removal and to stay the
   proceedings are DENIED.




                                           3